Judgment unanimously affirmed. Memorandum: Defendant appeals from -a judgment convicting her of attempted robbery, first degree, and assault, second degree. Upon the trial a police officer testified, without objection, to a prior identification of the defendant made by the victim and an eyewitness. We agree that this was error. (People v. Trowbridge, 305 N. Y. 471; People v. Caserta, 19 N Y 2d 18.) No objection having been made to this proof, however, the question was not preserved for review. (People v. Ross, 21 N Y 2d 258.) We may of course reverse in the interest of justice (People v. Kelly, 12 N Y 2d 248) but we decline to exercise that power on the present record. (Cf. People v. Phillips, 27 A D 2d 981.) We have considered defendant’s other contentions and find them without merit. (Appeal from judgment of Onondaga County Court convicting defendant of attempted robbery, first degree and assault, second degree.) Present — Bastow, P. J., Del Veechio, Marsh, Witmer and Henry, JJ.